DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication of WO 00/76028 A1.
The publication of WO 00/76028 A1 in figures 1-7 discloses a dielectric lens 2 comprising: a three-dimensional, 3D, body of dielectric material having a spatially varying Dk that varies along at least three different rays having different directions and a particular common point of origin, from the particular common point of origin to an outer surface of the 3D body, the particular common point of origin being enveloped by the 3D body; wherein the at least three different rays define locations of corresponding ones of at least three regions R(i) of the 3D body with local maxima of dielectric constant values Dk(i) relative to the dielectric material of immediate surrounding regions of corresponding ones of the at least three regions R(i), where (i) is an index that ranges from 1 to at least 3; wherein the dielectric material of the 3D body has a spatially varying Dk from each of the at least three regions R(i) to any other one of the at least three regions R(i) along any path within the 3D body (see abstract, description page 5, claim 33).

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Shelton, Horst, Coward, Nagai, Valentino, Li and Cui are cited as of interested and illustrated a similar structure to a dielectric lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845